     Case 1:19-cv-01178-NONE-EPG Document 56 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8   KAREEM J. HOWELL,                                        Case No. 1:19-cv-01178-NONE-EPG (PC)

 9                                           Plaintiff,
                                                              ORDER GRANTING IN PART
10                  v.                                        DEFENDANT’S MOTION TO VACATE
                                                              SCHEDULING ORDER PENDING
11                                                            MOTION TO DISMISS
     S. VILLARREAL,
12                                                            (ECF No. 55)
                                          Defendant.
13

14

15         On September 17, 2021, Defendant filed a Motion to Vacate Scheduling Order Pending

16   Motion to Dismiss. (ECF No. 55). “This Motion is made on the grounds that: (1) the pending

17   Motion to Dismiss may resolve this matter in its entirety; (2) the dispositive motion deadline of

18   November 8, 2021 is likely to pass while the parties are still briefing the Motion to Dismiss; (3)

19   the Court is unlikely to be able to issue a ruling on the Motion to Dismiss before the November 8,

20   2021 dispositive motion deadline; and (4) preparing and filing a merits-based dispositive motion

21   with a pending Motion to Dismiss regarding Plaintiff’s bad faith in forma pauperis application

22   pending would be a waste of State and Court resources.” (Id. at 1-2).

23         The Court finds good cause to grant the motion in part. The Court will vacate all pending

24   dates and deadlines in this case, except the deadlines related to Defendant’s motion to dismiss

25   (ECF No. 54). However, given that the Court has not yet received Plaintiff’s opposition to the

26   motion to dismiss, the Court may reset these dates and deadlines prior to the resolution of

27   Defendant’s motion to dismiss.

28   \\\
                                                          1
     Case 1:19-cv-01178-NONE-EPG Document 56 Filed 09/21/21 Page 2 of 2


 1         Accordingly, IT IS ORDERED that all pending dates and deadlines in this case are vacated,

 2   except the deadlines related to Defendant’s motion to dismiss (ECF No. 54). However, the Court

 3   may reset the vacated dates and deadlines prior to the resolution of Defendant’s motion to

 4   dismiss.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     September 21, 2021                         /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
